Case 1:18-cr-00601-PGG Document 257 Filed 03/09/20 Page 1of1

LAW OFFICES OF JILL R. SHELLOW

 

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

March 9, 2020

BY ECF AND FAX 212,805.7986
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York

40 Foley Square

New York, NY 10007

RE: Untted States v. Steven Antonius, 18 Cr. 601 (PGG)
Dear Judge Gardephe:

- As Your Honor ditected at the conference this morning, I am submitting this letter to
request respectfully that Your Honor extend the deadline for the parties to file motions in
limine, requested voir dire and proposed jury instructions so that all defense counsel in the
April trial group can consult with their clients about the Government’s offers for pretrial
dispositions.

Your Honor’s Order of August 22, 2019, set the filing deadline as March 13, 2020;
responsive papets were due on March 20. (Dkt #111). In a February 25, 2020, Order Your
Honor moved the filing deadline to March 16, 2020. (Dkt. #242). Insofar as a conference
is presently scheduled before Your Honor on March 20 to determine which of the April trial
group clients intend to proceed to trial, I respectfully request that the deadlines for filing
motions in limine, requested vozr dire and proposed jury instructions by all parties be
extended to March 20, 2020, and that the deadline for responses be extended to March 27.

Thank you for your consideration.

Respectfully submitted MEMO ENDORSED
ye The Application is gtanted.

C a
a,

jill R. Shellow SO ORDERED:
wt |
Paul G. Gardephe, U.S.D.J.

cc: All patties (by ECF) Dated: (yr (b, %2

 

Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC

 
